Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 26 June 1813
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy June 26th 1813

I received your Letter of June 22d and rejoiced to find your Spirits So good.
The Scriptures tell us to rejoice allways. this we cannot understand in a literal Sense, because we know that it is not consistant with reason, with our condition as human Beings, Subject to many calamities and by the Same Authority we are told, there is a time to mourn.
we must therefore consider it as a direction to rejoice always in the Government of God, who from seeming evil can educe good, and so order Sublimary affairs, thus even wickedness and folly are made instrumental to wise and gracious purposes. the Scriptures are full of Instances of this kind, to notice only one, in the Sale of Joseph into Egypt by his wicked Breathren, “they meant it unto him for Evil but God meant it for good” If we mark the hand of Providence in the daily occurrences of Life, even in the most afflictive dispensations of Providence, we may trace the wisdom and rectitude of the Great Authors of Nature
unto him therefore let us commit the Hour, the day, the year, and view the Slaughter and Havock of the human Species, the contention of kingdoms and Nations, as fullfilling his Mandates, and as a part of the Great Scheme of Providence, Seen only to us through a glass darkly. beleiving that Justice and judgment are the habitation of his Throne, and that Storms and tempests are as necessary in the Natural world, as the soft breezes and the calm Sunshine. in this light we must consider the late to us, dreadfull Catastrophe of the Chesepeak. we had become too sanguine in our successes, perhaps too thoughtless of the all directing hand, too much confidence in our own strength and valour, and we are punished.
I am one of those who beleive in the Righteousness and justice of the present war with Great Britain. it was become necessary to preserve that independence and to defend it; as the former War, was to obtain it. I lament and regreet the Manner in which it has been conducted in the invasion of Canãdy, where I could have wished it had been only upon the defensive, and that our main resources had been directed upon the ocean, the Element upon which they were more directly injuring us—
I will know my opinion is not in unison with the Ruling powers in our own State—for whom I blush. I would rather the Name of my whole Family Should be blotted from the Page of History, and all the Services they have Renderd their Country, than it Should appear at the Head of a Resolution brought forward by mr Quincy, and adopted by a Majority of our Senate in their late Session—
viz that it is unbecomeing in a Moral & Religious people to rejoice in victories obtaind over the enemy by Sea or Land!! can we controul the Humane Heart, why did not they vote that we Should not mourn or weep for our defeats and calamities? it only proves what absurdities the Spirit of Party can produce.
I do as Sincerely pray for Peace, and hope that our Enemies may be induced to listen to the overtures for accomplishing it.—and great indeed would be my joy, if my dear Son may be an instrument in the hand of providence for accomplising it—I know it to be his most earnest wish, and no means within his power consistant with his instructions will be left untried. Great Britain alone will be in fault, if it is not accomplished—
and now my dear Sister to quit a Subject in which I am personally So much interested, I will say a few words, upon domestic concerns—
William’s marriage was unexpected, to me, as it respects his prospects in Life. it looks dark and as an imprudent step. with regard to the Lady. she has the advantage of Age upon her Side, and in point of understanding accomplishments &c &c fully his equal—I could Say his Superiour, and I must leave this and all other events respecting my Family and connections with unerring wisdom.
I hope I have one cheering ray beaming through the clouds for us—“She who is, and has been an honour to the Single State” is now going to be doubly So in wedlock our worthy Cousin is engaged and Soon to be married to a mr Hall in Boston, a widower with four Children—a Man as you will well Suppose, of an excellent Character, of Religion and virtue, in an Eligible Situation in Life an apothacary by profession a son of a deacon Hall, formerly of dr Thatchers Church
Mr & mrs Smith Hannah, Harriot otis and Mother, with our good cousin made me a visit yesterday—and She made no Scruple of avowing the fact, the Gentleman was gone a journey to N york She has promissed to pass a week with me. She has been long and intimately acquainted with the family, Staid much with his Sisters at medford. I know you will Sincerely rejoice in any, and every prospect which presents an increase of happiness to a character So highly estimable as hers has ever been—She is one of the choice of the Earth—
I have not any Letters today from the valley—I inclose you Carolines last—which you will return when read—we are all well. my own health mending I hope—
write to me as often as you can spair time your Letters are always an April Day to me. I cry and laugh in the perusal
ever your affectionate

A AdamsPS what I said of mr Q——y is, as a politician, as a Man a Gentleman and Neighbour I esteem and respect him